
	
		III
		112th CONGRESS
		1st Session
		S. RES. 189
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2011
			Mr. Crapo (for himself,
			 Ms. Klobuchar, Mr. Risch, and Mr.
			 Franken) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Recognizing and honoring Harmon Killebrew
		  and expressing the condolences of the Senate to his family on his
		  death.
	
	
		Whereas Harmon Clayton Killebrew was born on June 29,
			 1936, in Payette, Idaho;
		Whereas Harmon Killebrew earned multiple awards as an
			 athlete in baseball, basketball, and football while at Payette High
			 School;
		Whereas at the age of 17, Harmon Killebrew signed his
			 first professional baseball contract with the Washington Senators;
		Whereas Harmon Killebrew credits then-United States
			 Senator from the State of Idaho, Herman Welker, with recommending to the
			 Griffith family, then-Washington Senators owners, that the Washington Senators
			 sign Killebrew;
		Whereas Harmon Killebrew played his first 7 seasons of
			 professional baseball in Washington, D.C. before moving with the Washington
			 Senators franchise to the State of Minnesota in 1961, where the team was
			 renamed the Minnesota Twins;
		Whereas Harmon Killebrew played 14 seasons with the
			 Minnesota Twins;
		Whereas Harmon Killebrew hit the longest home run in the
			 history of Metropolitan Stadium, which hit a seat located 520 feet from home
			 plate that the Twins later painted red in honor of that historic shot;
		Whereas while with the Minnesota Twins, Harmon Killebrew
			 made the All-Star Team in 10 different seasons and competed in the 1965 World
			 Series, where the Minnesota Twins fell in 7 games to the Los Angeles
			 Dodgers;
		Whereas Harmon Killebrew earned the American League’s Most
			 Valuable Player award in 1969 when he led the league in both home runs and runs
			 batted in;
		Whereas Harmon Killebrew retired from professional
			 baseball in 1975, after playing 1 season with the Kansas City Royals;
		Whereas uniform number 3, which Harmon Killebrew wore
			 while with the Minnesota Twins, has been retired by the Minnesota Twins;
		Whereas as of 2011, Harmon Killebrew, with 573 career home
			 runs, ranks 11th highest on the all-time career home run list of Major League
			 Baseball;
		Whereas Harmon Killebrew was elected to the Baseball Hall
			 of Fame in 1984;
		Whereas Harmon Killebrew remained active in many important
			 charitable efforts following the conclusion of his playing career;
		Whereas in 1977, Harmon Killebrew joined with Ralph
			 Harding, a former United States Representative from the State of Idaho, in
			 founding the Danny Thompson Memorial Golf Tournament, in honor of Danny
			 Thompson, Harmon Killebrew’s former Minnesota Twins teammate who died as a
			 result of leukemia in 1976; and
		Whereas the efforts of Harmon Killebrew in support of the
			 annual Danny Thompson Memorial Golf Tournament in the State of Idaho generated
			 more than $25,000,000 for leukemia and cancer research at St. Luke’s Mountain
			 States Tumor Institute in Boise, Idaho and the University of Minnesota Cancer
			 Research Center: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes Harmon
			 Killebrew as one of the greatest professional baseball players of all
			 time;
			(2)honors Harmon
			 Killebrew for his charitable efforts to support leukemia and cancer research;
			 and
			(3)extends the
			 deepest condolences of the Senate to the family of Harmon Killebrew.
			
